277 S.W.3d 225 (2008)
Kevin Lynn DAVIS, Jr., Appellant,
v.
STATE of Arkansas, Appellee.
No. CR 08-148.
Supreme Court of Arkansas.
February 21, 2008.
Timothy W. Bunch, for appellant.
No response.
*226 PER CURIAM.
On November 21, 2005, Timothy W. Bunch, a full-time, state-salaried public defender, was appointed by the circuit court to represent Kevin Lynn Davis, Jr. The record was lodged with this court on February 1, 2008. Mr. Bunch now moves to be relieved as attorney for Davis and to stay the briefing schedule until substitute counsel is appointed.
In Rushing v. State, 340 Ark. 84, 8 S.W.3d 489 (2000), we held that full-time, state-salaried public defenders were ineligible for compensation for their work on appeal. Since Rushing, the General Assembly passed Ark.Code Ann. § 19-4-1604(b)(2)(B) (Supp.2007), which states:
A person employed as a full-time public defender who is not provided a state-funded secretary may also seek compensation for appellate work from the Supreme Court or the Court of Appeals.
Mr. Bunch states in his motion that he is provided with a full-time, state-funded secretary. Accordingly, we grant his motion to be relieved.
Daniel Becker will be substituted as counsel for Davis in this matter. The clerk is directed to establish a new briefing schedule.
Motion granted.